 


 HR 3179 ENR: Local Preparedness Acquisition Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3179 
 
AN ACT 
To amend title 40, United States Code, to authorize the use of Federal supply schedules for the acquisition of law enforcement, security, and certain other related items by State and local governments. 
 
 
1.Short titleThis Act may be cited as the Local Preparedness Acquisition Act.  
2.Authorization for acquisition of law enforcement, security, and certain other related items by State and local governments through Federal supply schedulesParagraph (1) of section 502(c) of title 40, United States Code, is amended— 
(1)by striking for automated and inserting the following: 
 for the following: 
(A)Automated ; and  
(2)by adding at the end the following new subparagraph: 
 
(B)Alarm and signal systems, facility management systems, firefighting and rescue equipment, law enforcement and security equipment, marine craft and related equipment, special purpose clothing, and related services (as contained in Federal supply classification code group 84 or any amended or subsequent version of that Federal supply classification group). .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
